5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Marie LAMPE, Appellant.UNITED STATES of America, Appellee,v.Steven K. DIESEL, Appellant.
Nos. 93-1377WM, 93-1380WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 15, 1993.Filed:  September 22, 1993.

1
Appeals from the United States District Court for the Western District of Missouri.


2
W.D.Mo.


3
AFFIRMED.


4
Marie Lampe and Steven K. Diesel appeal their drug-related convictions and sentences.  Lampe and Diesel raise several contentions related to the admissibility of evidence offered by the Government.  They also raise several arguments about their sentences.  Lampe also challenges the sufficiency of the evidence to support her convictions.  After a careful review of the record, we conclude the district court correctly resolved each of Lampe's and Diesel's claims, and an opinion by this court would have no precedential value.  We are satisfied that no error of law appears and that the district court correctly applied the sentencing guidelines.  Thus, we affirm Lampe's and Diesel's convictions and sentences.  See 8th Cir.  R. 47B.